Citation Nr: 0728385	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral leg, hip, 
and knee pain, (hereafter "bilateral lower extremity 
disability") to include as secondary to service-connected 
left foot disability.  

2.  Entitlement to a compensable disability evaluation for a 
fracture of the left os calcis (hereafter the "left foot 
disability").  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1976 to July 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  The veteran subsequently relocated 
to Florida and his claims folder was transferred to the St. 
Petersburg RO.  

The issue of entitlement to service connection for a 
bilateral lower extremity disability, claimed as secondary to 
service-connected left foot disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's left foot disability causes noncompensable 
limitation of motion, and x-ray evidence of record shows that 
the veteran has osteoarthritis secondary to the service-
connected heel fracture.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for a left foot 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.59, 4.71a, Diagnostic 
Code (DC) 5003 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a compensable 
rating for his service-connected left foot disability, 
currently assigned a noncompensable rating under DC 5284, 
other foot injuries.  38 C.F.R. § 4.71a.  

Under DC 5284, a 10 percent rating is warranted for a 
moderate foot injury.  The words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Board notes that there is evidence of limitation of 
motion of the left ankle.  However, the limitation is small, 
a loss of 5 degrees of plantar flexion.  Therefore, the 
limitation of motion is not compensable under DC 5271, 
limited motion of the ankle.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if 
supported by explanation and evidence).  

However, as discussed below, there is evidence that the 
veteran has osteoarthritis secondary to the service-connected 
heel fracture.  Under DC 5003, a 10 percent rating is 
warranted when there x-ray evidence of arthritis with a 
noncompensable level of limitation of motion.  A 20 percent 
rating is warranted where there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5003.  

In August 2002, the veteran underwent a VA joints 
examination.  He reported stabbing pain in his left heel, 
along with pain in his calves, knees, thighs, and hips.  Upon 
examination, the veteran's ;left ankle dorsiflexion was 20 
degrees (normal) and his plantar flexion was 40 degrees (45 
degrees is normal).  

In April 2002, the veteran underwent a VA feet examination.  
He reported intermittent heel pain that increased over the 
past 15 years.  His heel pain was associated with periods of 
standing longer than 20 minutes, walking more than 100 feet, 
or climbing stairs.  He reported rare stiffness of the heel.  
He had no specific complaints of pain when resting and denied 
flare-ups.  The veteran was independent in his activities of 
daily living.  The veteran did not wear corrective shoes, 
shoe inserts, or braces. 

Upon examination, the veteran had a slight limp.  There was 
no evidence of pes planus.  The examiner did not find 
weakness, fatigability, or lack of endurance in terms of the 
foot musculature.  There was no swelling, heat, redness 
changes, skin breakdown, superficial varicosities, or 
specific toe deformities in the veteran's left foot.  The 
veteran did not have abnormal shoe wear.  There was no 
specific pain or discomfort to palpation of the left 
calcaneus region.  The veteran's plantar fascia was non-
painful.  The range of motion in his left ankle was normal, 
with 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  His anterior drawer test was negative.  He had no 
difficulty standing on his toes.  He had poorer balance when 
asked to stand on his heels, but no pain was reported.  

X-rays taken of the veteran's left foot in April 2002 showed 
that the superior anterior portion of the calcaneus was 
deformed, with subarticular sclerosis seen in the subtalar 
area, which represented secondary osteoarthritis.  The 
examiner provided a diagnosis of status post left comminuted 
fracture of the calcaneus from a pedestrian versus motor 
vehicle accident in 1975, with intermittent pain associated 
with standing and walking.  The examiner concluded that with 
the exception of the veteran's limp, the examination was 
within normal limits.  

The Board finds that the examinations cited above are 
entitled to great probative weight and that they provide 
evidence in favor of the veteran's claim because they show 
that there was x-ray evidence of arthritis and a 
noncompensable limitation of motion.  Read together, DC 5003 
and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by x-ray, is 
deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no actual limitation of 
motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 
(1991).  The Board finds that the overall disability picture 
for the veteran's left foot disability more closely 
approximates a 10 percent rating under DC 5003.  38 C.F.R. § 
4.7.  To this extent, the appeal is granted.  

The veteran is not entitled to a 20 percent evaluation under 
DC 5003 because there is no x-ray evidence of record that 
shows involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations.  There is no evidence of record to show that 
the veteran has had an incapacitating exacerbation due to his 
left foot disability.  

Additionally, the Board finds no reason to refer the case to 
the Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in March 2002, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the November 2002 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, private medical records, 
and VA examinations.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

A 10 percent evaluation for a left foot disability is 
granted.  


REMAND

A July 2002 RO internal memorandum stated that the veteran 
submitted private medical evidence, some of which was in 
favor of his claim.  The memorandum stated that the veteran 
should be scheduled for a VA examination and "[d]ue to the 
private evidence in file," the claims folder should be 
reviewed by the VA examiner.  

In August 2002, the veteran underwent a VA joints examination 
to determine whether his bilateral lower extremity disability 
was caused by his service-connected left foot disability.  
The examiner stated that the veteran's claims folder was not 
reviewed in conjunction with the examination.  The examiner 
concluded that the veteran's bilateral lower extremity 
disability was not caused by his service connected left foot 
disability.  No rationale for the opinion was provided.  

The private evidence submitted by the veteran includes an 
August 1997 letter from Dr. R. L. to Dr. E. A., another 
private physician.  Dr. R. L. stated that the veteran's 
exercise-induced back, hip, thigh, and knee stiffness and 
rigidity were not due to a vascular etiology.  He stated that 
the asymmetry between the veteran's legs showed that he was 
possibly favoring his left leg because of his service-
connected left foot disability.  Additionally, Dr. R. L. 
thought that the veteran's service as a paratrooper in the 
military may have had an effect on the veteran's 
musculoskeletal system.  

The Board finds that the claims folder should have been made 
available to the VA examiner so that the examiner could have 
viewed Dr. R. L.'s opinion.  Additionally, the veteran's most 
recent VA joints examination is almost 5 years old.  VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Based on the above, the Board finds that a more recent 
examination is warranted.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice regarding how a disability rating and an 
effective date would be assigned should the claim be granted.  
As these questions are involved in the present appeal, the 
veteran should be provided with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if an increased 
rating is awarded, and also includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA  examination to determine 
whether his bilateral lower extremity 
disability was as least as likely as not 
caused by his period of active service, 
his service-connected left foot 
disability, or a combination of both.  
The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  The 
claims folder must be made available for 
the examiner to review and the examiner 
should state whether such a review was 
accomplished.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should fully explain 
the opinion.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, the report 
should so state.  The examiner should 
also comment on Dr. R. L.'s August 1997 
letter to Dr. E. A.  



2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for all claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal. If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


